           Case 5:20-cv-00145-R Document 7 Filed 04/21/20 Page 1 of 1



                   THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

ROBERT JOE STRANGE,                           )
                                              )
                     Petitioner,              )
                                              )
v.                                            )          CIV-20-145-R
                                              )
DONALD TRUMP, et al.,                         )
                                              )
                     Respondent.              )

                                         ORDER

       Petitioner filed this action seeking an immediate release from custody. Pursuant to

28 U.S.C. § 636(b)(1)(B) and (C) the matter was referred to United States Magistrate Judge

Gary M. Purcell for preliminary review. On March 27, 2020, Judge Purcell issued a Report

and Recommendation wherein he recommended the Petition be dismissed without

prejudice because Petitioner failed to pay the filing fee or to comply with Judge Purcell’s

prior orders regarding deficiencies in his application for leave to proceed in forma pauperis

(Doc. No. 6). The record reflects that Petitioner has not objected to the Report and

Recommendation within the time limits prescribed therein nor sought an extension of time

in which to object to the Report and Recommendation. Accordingly, the Report and

Recommendation is ADOPTED IN ITS ENTIRETY and the Petition is DISMISSED

WITHOUT PREJUDICE.

       IT IS SO ORDERED this 21st day of April 2020.
